Title: To George Washington from Brigadier General Charles Scott, 17 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 17th 1778
          
          Your Excellencys favour of Yesterdays date came to hand last night. previous to which I had in Some Measure Lost confidence in Capt. Leavenworth being fearfull he had turnd his thaughts more to his own intrest than the publick good[.] Immedeatly upon my having Some Reason to Suspect Such a thing I lost no time in Procuring Other persons for that Service—three of whom Set out Yesterday upon Different Routs & unknown to each other. they are all officers who have Connections among the enemy of good Charictor. I have the highest ixpectations from them. I have exclusive of these one other person strongly recommended by Genl Morrice. he has been gon on that duty Several days and I hourly expect to see Him. I have wrote Capt. Leavenworth in Premtory Terms to confine himself to his duty and not Risk the Displeasure of his Country for the paltry consideration of a horse thief with a fiew hard dollars in His Packit. Majr Johnson 
            
            
            
            will hand Your excellency this who finding no provision made for him in the Armey is (with Your Excellencys permission) about to Leave the Service. he has never had a Commission and therfore wishes to have a Certificate of his Services from Your Excellency, as it may be of great service to him. Be assurd Sir that every thing possable Shall be don to git the earliest intelligence of the enemys Movements. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        